DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
Status of Claims
Claims 1-14 and 16-40 are current in the application.  Claims 1-14 and 16-40 are currently under examination. Claim 15 has been cancelled by Applicant. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Leibold on January 22, 2021.

The application has been amended as follows: 
Claim 16. The liquid treatment device according to claim 1, including a magnetic field coil as a source of [[a]] the separate magnetic field.
Claim 18. The liquid treatment device according to claim 16, wherein the separate magnetic field of the magnetic field coil is less than 500 T.

Response to Arguments
Applicant’s arguments, see Remarks pages 15-16, filed January 6, 2021, with respect to the rejections under 35 U.S.C. 101 and 112 have been fully considered and are persuasive.  The rejection of claims 1-15 and 16-40 has been withdrawn. 
Applicant’s arguments, see Remarks pages 16-19 filed January 6, 2021, with respect to the rejections under 35 U.S.C. 102 and 103 over Backman, etc. as not teaching a liquid treatment device and method where two coil antennae coil a conduit in which a liquid including a solvent and a solute flows, the two antennae positioned in a spaced-apart arrangement, and with little or no appreciable current flowing in either antenna, communicate with each other to generate between the antennae an oscillating electric-field, having any frequency in the range from 0.3 Hz to 300 KHz, and wherein each of the antennae comprises a connected end and an unconnected end, and wherein a generator connected to the two antennae drives a voltage in the first antenna which is 180 degrees out of phase with a voltage in the second antenna to create the oscillating electric-field having any frequency in the range from 0.3 Hz to 300 KHz between the antennae which, in the presence of a separate magnetic field, generates a force that is focused on dissociating the solute particles from each other or from particles of solvent or affecting the physical equilibrium between solvent and solute by transiently aligning the solvent particles with each other to increase the solubilisation of the solute particles  have been fully considered and are persuasive.  The rejection of claims 1-15 and 16-40 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated above, Applicant’s arguments with respect to the rejections under 35 U.S.C. 101, 112, 102, and 103 have been considered and are found convincing.
Furthermore, Allen et al (US 2004/0118782 A1) teaches an apparatus and method for treating fluids/water with two antennas (para. 0011) but does not teach that the each of the antennae comprises a connected end and an unconnected end, and wherein a generator connected to the two antennae drives a voltage in the first antenna which is 180 degrees out of phase with a voltage in the second antenna to create the oscillating electric-field having any frequency in the range from 0.3 Hz to 300 KHz between the antennae which, in the presence of a separate magnetic field, generates a force that is focused on dissociating the solute particles from each other or from particles of solvent or affecting the physical equilibrium between solvent and solute by transiently aligning the solvent particles with each other to increase the solubilisation of the solute particles.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-14 and 16-40 are allowed. Claim 15 has been cancelled by Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794           

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794